DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
6/30/2022. In Applicant’s amendment, claims 1, 13, and 20 were amended. Claim 12 is canceled
Claims 1-11 and 13-20 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are withdrawn. Applicant’s amendments necessitated new grounds of rejection under 35 USC 103. New rejections under 112(a) are issued.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are persuasive to overcome the rejection. Applicant’s amended claims no longer recite a judicial exception because the amended limitations reciting wherein the data processing model is generated by implementing a causal structure machine learning, which comprises: learning, based on all the plurality of attributes associated with the product, a causal structure between the plurality of attributes and the popularity level, comparing an influence level value of each of the plurality of attributes with a threshold value, the influence level value indicating a magnitude of influence the respective attribute has on the popularity level of the product; and obtaining, based on learning of the causal structure, the at least one attribute of the plurality of attributes, which has the influence level value greater than the threshold value are directed to a computer based machine learning and training model in prediction and/or automatic decision making technology.
Applicant's prior art arguments have been fully considered but they are moot in light of the newly cited Boyle reference.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claims 1, 13, and 20 recite comparing an influence level value of each of the plurality of attributes with a threshold value … and obtaining, based on learning of the causal structure, the at least one attribute of the plurality of attributes, which has the influence level value greater than the threshold value however, there is no discussion in applicant’s original disclosure of a comparison of the influence level value of an attribute to a threshold value and/or obtaining the attribute with the influence level value greater than the threshold. At most, applicant’s disclosure describes ranking attributes in terms of influence level values and determining a number of attributes with the highest influence level values (see paragraphs 94-97 of the original disclosure).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11 and 13-20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Davis et al, US Publication No. 2008/0201271 A1, hereinafter Davis in view of
Yang et al, US Publication No. 2012/0233173 A1, hereinafter Yang in view of
Boyle et al, US Publication No. 2022/0058526 A1, hereinafter Boyle. As per,
	
Claims 1, 13, 20
Davis teaches
A method of information processing, comprising: /
An electronic device, comprising: […] /
A computer program product being tangibly stored on a non-transitory computer readable medium and comprising machine executable instructions, which, when executed, causing a machine to: 
[…]
[…]
and determining, based on the plurality of influence factors, to adjust at least one attribute of the plurality of attributes to increase the popularity level of the product.  (Davis [0003] “The system will also collect and process price and sales data on an ongoing basis, which can enable improved estimates of customer price sensitivity and performance on a category by category basis;” [0021] “a price reduction is recommended to increase sales and profitability;” [0095] “Ideal prices relative to competitors will be obtained from the user based on specified objectives and retail strategy. Examples of objectives may be a specified percentage of a competitor’s price or being within an acceptable percentage range relative to one or more competitors”)
[…];
[…];
[…].
Davis does not explicitly teach
at least one processor; and at least one memory comprising computer program instructions, the at least one memory and the computer program instructions being configured, together with the at least one processor, to cause the electronic device to:
obtaining a popularity level of a product and values of a plurality of attributes associated with the product;
determining a plurality of influence factors of the plurality of attributes on the popularity level of the product by applying the popularity level and the values of the plurality of attributes to a data processing model;
wherein the data processing model is generated by implementing a causal structure machine learning, which comprises: learning, based on all the plurality of attributes associated with the product, a causal structure between the plurality of attributes and the popularity level, 
comparing an influence level value of each of the plurality of attributes with a threshold value, the influence level value indicating a magnitude of influence the respective attribute has on the popularity level of the product; and 
obtaining, based on learning of the causal structure, the at least one attribute of the plurality of attributes, which has the influence level value greater than the threshold value.
Yang however in the analogous art of product analysis teaches
at least one processor; and at least one memory comprising computer program instructions, the at least one memory and the computer program instructions being configured, together with the at least one processor, to cause the electronic device to: (Yang [0022])
obtaining a popularity level of a product and values of a plurality of attributes associated with the product; 5(Yang [0024] “products of the one or more preferred categories are determined based at least in part on determined popularity values corresponding to the products.”)
determining a plurality of influence factors of the plurality of attributes on the popularity level of the product by applying the popularity level and the values of the plurality of attributes to a data processing model; (Yang [0024] “The access attributes can be chosen to describe a current geographic location of a user and/or one or more other characteristics of the user and/or of the user’s particular visit to the website. In some embodiments, the user who is currently accessing the website is an existing user or anew user of the e-commerce website. In some embodiments, preferred product categories are determined using corresponding relationships between product categories and access attribute values;” [0048] “statistical information ( e.g., a statistical model determined using a known technique) can be compiled for each type of access attribute and the categories associated with that type of access attributes' values”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Davis’ competitor product analysis to include applying the values and attributes to a processing model to determine influence factors in view of Yang in an effort to tailor customer product recommendations by geographical regions (see Yang ¶ [0025] & MPEP 2143G).
Boyle however in the analogous art of product analysis teaches
wherein the data processing model is generated by implementing a causal structure machine learning, which comprises: learning, based on all the plurality of attributes associated with the product, a causal structure between the plurality of attributes and the popularity level, (Boyle [0024] “optimizing computer machine learning to generate a design of a product includes receiving an identifier of an optimization goal. For example, the goal may include design and/or performance goals. In some embodiments, an example of a performance goal is “designing a new product that will be commercially successful;” [0025] “one or more attributes/features of the base option may be replaced with corresponding alternative feature(s) and/or one or more new alternative attributes/features may be added to the base option with the assistance of machine learning/artificial intelligence to create a product, which is an even better product design that optimizes the optimization goal” noting the success of the attributes/features of the product corresponding to the claimed popularity level of the attribute associated with the product)
comparing an influence level value of each of the plurality of attributes with a threshold value, the influence level value indicating a magnitude of influence the respective attribute has on the popularity level of the product; and (Boyle [0050] “the alternative features may be ranked according to how well each alternative feature meets the goal;” [0092]; [0127])
obtaining, based on learning of the causal structure, the at least one attribute of the plurality of attributes, which has the influence level value greater than the threshold value. (Boyle [0085] “At 416, the ordered list of alternative features is provided. The ordered list of alternative features allows a designer or computer processor to make modifications to the base option and generate a product. The alternative features may be ordered according to their effects on a prediction result. For example, a highly influential feature may be ranked higher than a less influential feature. If an optimization goal is sales metric, the alternative features may be ranked according to how much they would increase sales of a product should they be incorporated into a product”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Davis’ competitor product analysis to include machine learning to identify the influential attributes of a product in view of Boyle in an effort to iteratively improve products (see Boyle ¶ [0025] & MPEP 2143G).
Claims 2, 14 
Davis teaches
wherein obtaining the values of the plurality of attributes comprises: obtaining values of attributes of a first attribute set associated with a plurality of competing products for the product.  (Davis [0026] “Competitor Price Analysis. This step is the first step in the monthly monitoring process. It compares the prices (incorporating proposed price changes from steps 1-3, above) to the prices charged by competing retailers. Competitor prices are provided by the user, who can get them from their own competitive shop, through a wholesaler, through purchasing them from a third party, or through other appropriate means”)
Claims 3, 15 
Davis teaches
wherein obtaining the values of the attributes of the first attribute set comprises: determining a plurality of characteristics common to the product and the plurality of competing products; 20(Davis [0101] “One of the product specific dimensions that retailers should monitor and optimize is the private label gap” noting the brand)
determining characteristics from the plurality of characteristics, the characteristics of each of the plurality of competing products having the same values as the product; (Davis [0101] “One of the product specific dimensions that retailers should monitor and optimize is … the amount a private label product is priced below a nationally branded product of similar size and usage” noting the size)
dividing, based on different combinations of the characteristics, the plurality of competing products into a plurality of product groups; (Davis fig. 4 noting the items divided into categories)
and obtaining values of attributes in a plurality of attribute groups corresponding to the 25plurality of product groups.  (Davis fig. 3 noting the categories mapped to the product groups and the attributes in the columns next to the categories)
Claims 4, 16 
Davis teaches
wherein each of the plurality of attribute groups comprises at least one of the following: the number, average user cost, and an average popularity level of competing products 30in one of the plurality of product groups.  (Davis [0031] “Price per unit values will be calculated for each brand and the ratio of the average price per unit of the chosen brand to the price per unit of the reference brand will be computed.”)
Claims 5, 17 
Davis teaches
wherein obtaining the values of the plurality of attributes comprises: 29obtaining values of attributes of a second attribute set associated with a user cost strategy of the product.  (Davis [0027] “Ideal prices relative to competitors can be obtained from the user based on specified objectives and retail strategy”)
Claims 6, 18
Davis teaches
wherein the attributes of the second attribute set 5comprise at least one of the following: an average user cost of the product over a period; and a ratio of an average user cost of the product to an average user cost of peer products of a plurality of competing products, the product and the plurality of competing products having a plurality of characteristics in common, the plurality of characteristics of the peer 10products having the same values as the product.  (Davis [0102] “Price per unit values are calculated for each brand and the ratio of the average price per unit of the chosen brand to the price per unit of the reference brand is computed.”)
Claims 7, 19
Davis teaches
wherein the attributes of the second attribute set comprise at least one of the following: user cost elasticity, user cost elasticity considering time delay, relative user cost 15elasticity, relative user cost elasticity considering time delay, a maximum fluctuation value of user cost, a relative maximum fluctuation value of user cost, an average fluctuation value of user cost, a relative average fluctuation value of user cost, an adjustment frequency of user cost, a user cost difference, and a relative user cost difference.  (Davis [0018] “Price-Sensitivity Baseline Analysis. The first step in the process is to determine if any price-sensitivity baselines exist”)
Claim 11 
Davis teaches
[…]
determining, based on a result of the ranking, a predetermined number of attributes corresponding to the predetermined number of influence factors; (Davis [0094] “The recommended prices are based on the stated overall strategy of the user-retailer (such emphasizing price, service, selection, or value), and the role of the category in the execution of the strategy.”)
and determining to adjust the predetermined number of the attributes to increase the 15popularity level of the product.  (Davis [0003] “The system will also collect and process price and sales data on an ongoing basis, which can enable improved estimates of customer price sensitivity and performance on a category by category basis;” [0021] “a price reduction is recommended to increase sales and profitability;” [0095] “Ideal prices relative to competitors will be obtained from the user based on specified objectives and retail strategy. Examples of objectives may be a specified percentage of a competitor's price or being within an acceptable percentage range relative to one or more competitors”)
Davis does not explicitly teach
wherein determining to adjust the at least one attribute 10comprises: ranking the plurality of influence factors in terms of magnitude;
Yang however in the analogous art of product analysis teaches
wherein determining to adjust the at least one attribute 10comprises: ranking the plurality of influence factors in terms of magnitude; (Yang [0070] Table 4  noting the weighting assigned to each influence factor)
The rationales to modify/combine the teachings of Davis with/and the teachings of Yang are presented in the examining of claim 1 and incorporated herein.
20
Claims 8-10 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Davis in view of Yang in view of Boyle in further view of
Ferguson et al, US Publication No. 20030140023 A1, hereinafter Ferguson. As per,

Claim 8
Davis / Yang / Boyle do not explicitly teach
wherein obtaining the values of the plurality of attributes comprises: obtaining values of attributes of a third attribute set associated with a supply strategy of the product.
Ferguson however in the analogous art of product analysis teaches
20Claim 8ccwherein obtaining the values of the plurality of attributes comprises: obtaining values of attributes of a third attribute set associated with a supply strategy of the product.  (Ferguson [0142] “the vendor information may include inventory information pertaining to which of the e-commerce vendor's products are over-stocked, so that they may be featured prominently on the e-commerce site or placed on sale, and/or those that are under-stocked or sold out, so that the price may be adjusted or selectively removed;” [0143] “the vendor information may comprise seasonal and/or cultural information, such as the beginning and end of the Christmas season, or Cinco de Mayo”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Davis’ competitor product analysis, Yang’s influence factor determination and Boyle’s machine learning model to include a supply strategy in view of Ferguson in an effort to effectively promote or adjust pricing on products (see Ferguson ¶ [0142] & MPEP 2143G).
Claim 9
Davis / Yang / Boyle do not explicitly teach
wherein the attributes of the third attribute set comprise at least one of the following: a season when the product is first supplied; a ratio of the number of places where the product is supplied to a total number of places in a geographical area comprising a plurality of geographical divisions; 30a ratio of the number of places where the product is supplied to a total number of places in each of the plurality of geographical divisions; the number of geographical divisions where the product is supplied; and an average magnitude of places where the product is supplied in each of the plurality of geographical division.
Ferguson however in the analogous art of product analysis teaches
25Cwherein the attributes of the third attribute set comprise at least one of the following: a season when the product is first supplied; a ratio of the number of places where the product is supplied to a total number of places in a geographical area comprising a plurality of geographical divisions; 30a ratio of the number of places where the product is supplied to a total number of places in each of the plurality of geographical divisions; the number of geographical divisions where the product is supplied; and an average magnitude of places where the product is supplied in each of the plurality of geographical division.  (Ferguson [0142] “the vendor information may include inventory information pertaining to which of the e-commerce vendor's products are over-stocked, so that they may be featured prominently on the e-commerce site or placed on sale, and/or those that are under-stocked or sold out, so that the price may be adjusted or selectively removed;” [0143] “the vendor information may comprise seasonal and/or cultural information, such as the beginning and end of the Christmas season, or Cinco de Mayo”)
The rationales to modify/combine the teachings of Davis / Yang / Boyle with/and the teachings of Ferguson are presented in the examining of claim 8 and incorporated herein.
Claim 10
Davis / Yang / Boyle do not explicitly teach
wherein obtaining the values of the plurality of attributes comprises: preprocessing raw data associated with the product;
creating the plurality of attributes based on original attributes in the preprocessed data;
and determining the values of the plurality of attributes based on the preprocessed data.
Ferguson however in the analogous art of product analysis teaches 
wherein obtaining the values of the plurality of attributes comprises: preprocessing raw data associated with the product; 5(Ferguson [0018] “ A data preprocessor may be provided for preprocessing received (i.e., input) data”)
creating the plurality of attributes based on original attributes in the preprocessed data; (Ferguson [0019] “The model may have an input for receiving the preprocessed data, and may map it to an output”)
and determining the values of the plurality of attributes based on the preprocessed data.  (Ferguson [0032] “the preprocess may operate as a data filter … The filter parameters may simply be a predetermined value limit or range against which a data value may be tested. If the value falls outside the range, the value may be removed, or clipped to the limit value, as desired”)
The rationales to modify/combine the teachings of Davis / Yang / Boyle with/and the teachings of Ferguson are presented in the examining of claim 8 and incorporated herein.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20220004918 A1; Singh et al, Using feature selection and association rule mining to evaluate digital courseware, 2013.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624